ORDER

PER CURIAM
Arthur Jones appeals the denial without an evidentiary hearing of his Rule 29.15 motion for post-conviction relief. Jones raises two points on appeal: 1) that trial counsel was ineffective when he failed to object to the hammer instruction (MAI-CR 3d 312.10) given to the jury; and 2) that trial counsel was ineffective when he failed to obtain and introduce into evidence a bloodstained shirt. We affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. .An extended opinion would have no precedential value. The parties have- been furnished with a memorandum for their information only, setting forth the reasons for this • order. pursuant to Rule 84.16(b)..